The opinion of the court was delivered by
Swayze, J.
Stegman in his automobile and Eberle on his motorcycle collided at the corner of Broad and Wright streets, Newark. The jury found a verdict for the plaintiff. The case is before us not on rule to show cause, but on appeal, assigning as grounds the refusal to nonsuit because of the absence of negligence and because of contributory negligence; the refusal to direct a verdict on the same grounds and the failure to support the burden of proof.
*38The chief argument is on the last point. It is difficult to tell the exact facts. Eberle was going south on Broad street and at Wright street turned eastwardly; he then crossed over the tracks on Broad street and turned to go north, when he was struck on the left side by the automobile.
It is said that the evidence shows clearly that the automobile coming north on Broad street could not have struck the motorcycle on the left side, but there is testimony that the automobile was going east on Wright street to cross over Broad street. This is the testimony of a child, but the trial judge thought that the child was qualified to testify as a witness, and while her examination was quite leading and her testimony somewhat uncertain, we cannot reject it on that account, nor could the trial judge reject it. The credibility and weight was for the jury.
There seems to be no legal error. Let the judgment be affirmed, with costs.